DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 11 July 2022, Applicant did not amend the claims.  Claims 1-31 are pending.
Restriction/Election
The examiner acknowledges Applicant’s election without traverse of Invention I, which is a directed to a method for evaluating or selecting an agent for reducing sensory irritation caused by parabens.  Claims 1-7 are encompassed by Invention I.
Pursuant to 37 CFR 1.142(b), claims 8-31 are withdrawn from further consideration by the examiner because they are directed to non-elected Invention II, which is a method of reducing sensory irritation comprising administering sulforaphane or a glycoside thereof to a human whose skin is sensitive to parabens.
The examiner additionally acknowledges Applicant’s election of the following two species without traverse: (1) cultured normal human epidermal keratinocytes, as the cell capable of expressing CES1; and (2) methylparaben, as the paraben.
Claims 1-7 are considered below.  
Claim Objections
Claim 5 is objected to on the basis of the following informality:  The word “kertinoytes” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Regarding claim 6, the following phrase is unclear: “showing an effect of reducing irritation caused by the paraben.”  Is this an active (manipulative) step?  If so, which active (manipulative) steps are encompassed by that phrase?  Alternatively, is that phrase directed to an intended beneficial result?  Either way, it is unclear how that phrase further limits claim 6, especially considering the claim is directed to a method of evaluating or selecting an agent for reducing sensory irritation caused by parabens, not a method of treating sensory irritation caused by parabens.  Consequently, claim 6 and the claim depending thereon (claim 7) are indefinite.
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 6 and 7 are rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 6, which depends on claim 1, recites the following limitation: “further comprising a step of administering, to a human, the agent for reducing sensory irritation caused by a paraben that has been evaluated.”  Thus, in claim 6, the agent has already been evaluated.  This is problematic because claim 1 is directed to “[a] method for evaluating or selecting an agent for reducing sensory irritation caused by parabens.”  The limitations introduced in claim 6 extend beyond the scope of the preamble of the claim 1.  In this regard, claim 6 fails to specify a further limitation of the claimed subject matter.  Consequently, claim 6 and the claim depending thereon (claim 7) fail to comply with 35 U.S.C. 112(d).
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mowad (“Allergic contact dermatitis caused by parabens: 2 case reports and a review.” American Journal of Contact Dermatitis 11.1 (2000): 53-56) in view of Jewell (“Hydrolysis of a series of parabens by skin microsomes and cytosol from human and minipigs and in whole skin in short-term culture.” Toxicology and applied pharmacology 225.2 (2007): 221-228), Ozaki (“Comparative study of the hydrolytic metabolism of methyl-, ethyl-, propyl-, butyl-, heptyl-and dodecylparaben by microsomes of various rat and human tissues.” Xenobiotica 43.12 (2013): 1064-1072), and Rivier (US 2011/0150774 A1).
Mowad is directed to allergic contact dermatitis caused by parabens (title).
Mowad discloses as follows: “In the past, parabens have been used extensively in topical medicaments, often at a high concentration, 1% to 5%.  Contact sensitivity became an issue, and their use in topical medicaments has decreased.”  Page 54, left column.  
Mowad additionally discloses that “[t]esting for paraben allergen can be done by patch testing” (abstract) and that “[t]he North American Contact Dermatitis Group has found 2.3% of their patients to have a positive patch test result.”  Page 54, sentence bridging left and right columns.  Furthermore, “[s]everal individuals have reported allergic contact dermatitis (ACD) to parabens and also have raised concern about sensitivity to parabens.”  Page 54, right column.  
Although Mowad acknowledges that parabens can cause allergic contact dermatitis in susceptible persons, Mowad is silent regarding screening potential agents for mitigating paraben-induced contact dermatitis.  Consequently, Mowad does not satisfy claim 1 of the present application.  As explained below, the following three references compensates for this deficiency:  Jewell, Ozaki, and Rivier.
Jewell is directed to “hydrolysis of a series of parabens by skin microsomes and cytosol from human and minipigs and in whole skin in short-term culture” (title).
Jewell teaches that “[p]arabens are widely used as preservatives in cosmetics, pharmaceuticals, and as food additives.”  Page 221.  “The most commonly used parabens,” Jewell continues, “are methylparaben, ethylparaben, propylparaben and butylparaben with isobutylparaben, isopropylparaben and benzylparaben less commonly used.”  Id.  
Jewell teaches that “[p]arabens are hydrolysed by carboxylesterases (EC 3.1.1.1)” (page 221) and that “[h]uman carboxylesterase 1 (hCE1, CES1) and carboxylesterase 2 (hCE2, CES2, hiCE) are serine hydrolases which metabolise ester drugs and xenobiotics.”  Page 222, left column (emphasis added).  
Jewell teaches that “both the epidermal and dermal layers of human skin have the capacity to hydrolyse parabens.”  Page 222, right column.  
Jewell additionally teaches that “methylparaben and ethylparaben may be preferentially hydrolysed in the skin by one carboxylesterase isoform, hCE1, and propyl-, butyl- and benzylparaben preferentially by hCE2.”  Page 227, left column.  
Ozaki is directed to a “[c]omparative study of the hydrolytic metabolism of methyl-, ethyl-, propyl-, butyl-, heptyl- and dodecylparaben by microsomes of various rat and human tissues” (title).
Ozaki teaches that “[a]s is the case with many other drug-metabolizing enzymes, the expression and activity of carboxylesterases are influenced by age, hormones, therapeutic agents, chemicals and genetic variation.”  Page 1071, right column.  
Ozaki additionally teaches that “[c]onsiderable interindividual variations of carboxylesterase activities in humans have been reported and this might also be relevant to the putative toxicity of parabens.”  Id.  
Rivier is directed to screening for modulators of CES1 for the treatment of seborrheic dermatitis, among other conditions (title/abstract).
Rivier teaches that cells expressing the gene encoding the CES1 can be contacted with a test compound.  Paras. [0024]-[0026] and [0043]-[0044].  Thereafter, Rivier continues, the expression or the activity of CES1, the expression of the gene thereof, or the activity of at least one of the promoters thereof, in the cells is measured.  Para. [0027].  Those test compounds that determined to modulate expression or activity of CES1 are selected for further evaluation as compounds of therapeutic interest.  Paras. [0037] and [0040]; see also para. [0059] (“The compounds selected by means of the screening methods defined herein can subsequently be tested on other in vitro models and/or in vivo models (in animals or humans) for their effects on acne, seborrhoeic dermatitis or skin disorders associated with hyperseborrhoea.”).  
Before the effective filing date of the claimed invention, the teachings of Jewell, Ozaki, and Rivier would have motivated a person having ordinary skill in the art to modify Mowad by screening for compounds that increase expression of CES1 in human skin cells, in an effort to identify candidate compounds having the potential to enhance metabolism of parabens by the epidermal and dermal layers of human skin and, thereby, mitigate paraben-induced contact dermatitis.  This modification would have been made with a reasonable expectation of success, considering (i) Jewell teaches that parabens are hydrolyzed in human skin by CES1, (ii) Ozaki teaches there is considerable variation among humans in carboxylesterase activity, which may be responsible for paraben toxicity, and (iii) Rivier teaches how to screen test compounds for enhancers of CES1 expression.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”).  Therefore, claims 1-4, 6, and 7 are prima facie obvious.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mowad in view of Jewell, Ozaki and Rivier, as applied above to claims 1-4, 6 and 7, and further in view of Oesch (“Xenobiotic-metabolizing enzymes in the skin of rat, mouse, pig, guinea pig, man, and in human skin models.” Archives of Toxicology 88.12 (2014): 2135-2190).
Mowad, as modified above by Jewell, Ozaki and Rivier, is silent as to whether the cell expressing CES1 can be a normal human epidermal keratinocyte (NHEK).  Consequently, that combination of references does not satisfy claim 5.  As explained below, Oesch compensates for this deficiency.
Oesch is directed to “[x]enobiotic‑metabolizing enzymes in the skin of rat, mouse, pig, guinea pig, man, and in human skin models” (title).
Oesch teaches that “[c]arboxylesterases (CE) catalyze the hydrolysis of esters, amides, thioesters, and carbamates.”  Page 2167, left column.  “In humans, two carboxylesterases, CE1 and CE2, are important mediators of xenobiotic metabolism.”  Id.  The examiner notes that “CE1” is known also as “CES1.”
Oesch additionally teaches that (i) esterases appear to be of much higher impact in human keratinocyte cultures than in excised human whole skin and (ii) those esterases are active in human epidermis-derived keratinocyte monolayers.  Page 2168, left column; see also Table 11 at page 2164 (teaching “normal human epithelial keratinocytes” are a representative model for non-CYP-xenobiotic-metabolizing enzyme activities in human skin) and Table 3 at page 2140 (teaching that esterases in human skin hydrolyze parabens).  
Before the effective filing date of the claimed invention, the teachings of Oesch would have motivated a person having ordinary skill in the art to modify Mowad by selecting NHEKs as the cell expressing CES1.  MPEP § 2144.07 (the selection of a known material based on its suitability for its intended use can support a prima facie obviousness determination).  This modification would have been made with a reasonable expectation of success, especially considering the prevalence of esterase activity in NHEKs, which likely would make such activity (and variations thereof) easier to detect and measure.  Therefore, claim 5 is prima facie obvious.

Conclusion
Claims 1-7 are rejected.
Claim 5 is objected to.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
10 September 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611